            Case 1:20-cv-06822-LLS Document 8 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINIC GONZALEZ,

                                Plaintiff,

                    -against-                                    20-CV-6822 (LLS)

NEW YORK EYE AND EAR INFIRMARY                                  CIVIL JUDGMENT
OF MOUNT SINAI (Environmental Services
Housekeeping),

                                Defendant.

         Pursuant to the order issued February 4, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 5, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
